--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (this “Amendment”) is entered into this
10th day of March, 2008, by and between Bristow Group Inc. (the “Company”), and
William E. Chiles, an individual (the “Executive”).  The Company and the
Executive are sometimes hereinafter each referred to as a “Party” and
collectively as the “Parties”.
 
WHEREAS, the Parties entered into that certain Amended and Restated Employment
Agreement (the “Agreement”) on June 6, 2006 but effective as of June 21, 2004,
setting forth the terms under which the Company would employ the Executive; and
 
WHEREAS, the Parties desire to amend the Agreement in writing as provided under
Section 9(a) of the Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the Parties agree as follows:
 
1. Amendment of the Agreement.
 
The Parties agree to modify and amend the Agreement as follows:
 
1.1 The last sentence of Section 2(b) of the Agreement is hereby amended to read
as follows:
 
“Each such Annual Bonus shall be paid following the end of the fiscal year for
which the Annual Bonus is awarded and no later than two and one-half months
after the end of the fiscal year for which awarded unless the Executive shall
elect to defer the receipt of such Annual Bonus under and in accordance with the
Company’s deferred compensation plan.”
 
1.2 The first clause of Section 4(a)(i) is hereby amended to read as follows:
 
“The Company shall pay to the Executive in a lump sum in cash, at the time
provided in Section 4(d), the aggregate of the following amounts:”
 
1.3 A new sentence shall be added at the end of Section 4(a)(iii) to read as
follows:
 
“Reimbursement of such medical and dental expenses shall be made on or before
the last day of the year following the year in which such expenses were
incurred.”
 
1.4 A new sentence shall be added at the end of Section 4(a)(iv) to read as
follows:
 
“The provision of the Company-paid outplacement services shall not extend beyond
the last day of the second year following the year in which the Executive’s
termination of employment occurs.”
1

--------------------------------------------------------------------------------


 
1.5 A new Section 4(d) shall be added at the end of Section 4 to read as
follows:
 
“(d)  Time and Form of Payment.  Payment of the lump sum payment described in
Section 4(a)(i) and of the Accrued Amounts under Sections 4(b) and 4(c) shall be
made in a lump sum in cash within 30 days after the Date of Termination,
provided that with respect to termination of employment for reasons other than
death, the payment at such time can be characterized as a ‘short-term deferral’
for purposes of Code Section 409A or as otherwise exempt from the provisions of
Code Section 409A, or if any portion of the payment cannot be so characterized,
and the Executive is a ‘specified employee’ under Code Section 409A, such
portion of the payment shall be delayed until the earlier to occur of the
Executive’s death or the date that is six months and one day following the
Executive’s termination of employment.”
 
1.6 The third sentence of Section 9(a) of the Agreement is hereby amended and a
new sentence is added immediately thereafter to read as follows:
 
“In the event of a Delaware Proceeding, the Company shall pay all of the
Executive’s reasonable travel expenses incurred by him for the Executive’s
travel between the Executive’s principal residence and/or principal place of
business at such time and Delaware in connection with such Delaware Proceeding,
provided that such travel expenses are incurred during the course of the
Delaware Proceeding.  Payment or reimbursement of such travel expenses shall be
made promptly and in no event later than December 31 of the year following the
year in which such expenses were incurred, and the amount of such travel
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other
year.”
 
1.7 The second sentence of Section 9(g) of the Agreement is hereby amended and a
new sentence is added immediately thereafter to read as follows:
 
“In the event that the validity of this Agreement is challenged (other than by
the Executive or the Executive’s representatives), the Executive’s reasonable
expenses incurred therewith during the course of such challenge shall be
reimbursed by the Company.  Reimbursement of such expenses shall be made
promptly and in no event later than December 31 of the year following the year
in which such expenses were incurred, and the amount of such expenses eligible
for reimbursement in any year shall not affect the amount of such expenses
eligible for reimbursement in any other year.”
 
1.8 A new Section 9(k)(v) shall be added at the end of Section 9(k) to read as
follows:
 
“(v)  Notwithstanding anything to the contrary in the foregoing provisions of
this Section 9(k), in no event shall payment of any Gross-Up Payment or any
Underpayment be made later than December 31 of the year next following the year
in which the Excise Tax is remitted to the taxing authority.  Reimbursement of
any costs or expenses incurred by the Executive due to a tax audit or litigation
described in Section 9(k)(iii) above shall be made by December 31 of the year
following the year in which the taxes that are the subject of the audit or
litigation are remitted  to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, by December 31 of the year following
the year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation.”
2

--------------------------------------------------------------------------------


 
1.9 A new second sentence of Section 9(l) shall be added to read as follows:
 
“The Parties intend that this Agreement and the benefits provided hereunder be
interpreted and construed to comply with Code Section 409A to the extent
applicable thereto.”
 
1.10 Section 10(a)(i)(4) of the Agreement is hereby amended to read as follows:
 
“(4) any accrued but unused vacation allowances for the year in which the Date
of Termination occurs, and”
 
1.11 Section 10(a)(ii)(4) of the Agreement is hereby amended to read as follows:
 
“(4) any accrued vacation pay to the extent not theretofore paid, and”
 
1.12 Section 10(aa)(i) of the Agreement is hereby amended to read as follows:
 
“(i) a material failure by the Company to comply with any of the material
provisions regarding the Executive’s position and duties set forth in Section 1
hereof or the Executive’s compensation and benefits set forth in Section 2
hereof, other than (A) an isolated, insubstantial or inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive, or (B) to the extent necessary
to avoid the imposition of any additional tax under Code Section 409A,”
 
2. Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed to such terms in the Agreement.
 
3. This Amendment, which may be executed in one or more counterparts, is
executed as and shall constitute an amendment to the Agreement and shall be
construed in connection with and as a part of the Agreement.  Except as amended
by this Amendment, all the terms and provisions of the Agreement shall remain in
full force and effect.
 
4. This Amendment embodies the entire agreement and understanding between the
Parties related to the subject matter hereof and supersedes and replaces any
other agreement or understanding between the Parties regarding the subject
matter of this Amendment, whether written or oral, prior to this
Amendment.  This Amendment may not be modified, amended, varied or supplemented
except by an instrument in writing signed by the Company and the Executive.
 
5. This Amendment shall be interpreted and enforced in accordance with the laws
of the State of Delaware, without regard to any conflict of laws rule or
provision.
 

 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has executed this Amendment effective as of the
date first written above.
 
BRISTOW GROUP INC.

 

   By:  /s/Perry L. Elders      Name:  Perry L. Elders    Title  Executive Vice
President and      Chief Financial Officer    /s/ William E. Chiles
 
 
 
 
 
William E. Chiles

 
4

